Title: From James Madison to Edmund Randolph, 14 September 1788
From: Madison, James
To: Randolph, Edmund


My dear friendNew York Septr. 14. 1788
Your favor of the 3d. instant would have been acknowledged two days ago, but for the approaching completion of the arrangement for the new Govt. which I wished to give you the earliest notice of. This subject has long employed Congs. and has in its progress assumed a variety of shapes, some of them not a little perplexing. The times as finally settled are Jany. for the choice of Electors, Feby. for the choice of a President, and March for the meeting of the Congress. The place, the present seat of the fedl. Govt. The last point was carried by the yielding of the smaller to the inflexibility of the greater number. I have myself been ready for bringing it to this issue for some time, perceiving that further delay, could only discredit Congs. and injure the object in view. Those who had opposed N. York along with me could not overcome their repugnance so soon. Maryland went away before the question was decided in a temper which I believe would never have yielded. Delaware was equally inflexible. Previous to our final assent a motion was made which tendered a blank for any place the majority would chuse between the North River and the Potowmac. This being rejected the alternative remaining was to agree to N. York or to strangle the Govt. in its birth. The former as the lesser evil was of course preferred and must now be made the best of. I acknowledge at the same time that I anticipate serious inconveniences from it. It will I fear be regarded as at once a proof of a preponderancy in the Eastern scale, and of a disposition to profit of that advantage. It is but just however to remark that the event is in great degree to be charged on the Southn. States which went into that camp. It will certainly entail the discussion on the new Governt. which ought if possible to be exempt from such an additional cause of ferment in its Councils. N. York will never be patiently suffered to remain even the temporary seat of Govt. by those who will be obliged to resort to it from the Western & Southn. parts of the Union. This temporary period must continue for several years, perhaps seven or eight, and within that period all the great business of the Union will be settled. I take it for granted that the first Session will not pass without a renewal of the question, and that it will be attended with all the unpleasing circumstances which have just been experienced. In the last place, I consider the decision in favor of N. York as in a manner fatal to the just pretensions of the Potowmac to the permanent seat of the Govt. This is unquestionably the light in which many of the advocates for N. York view the matter. The Legislature of N. Jersey which lately met approved of the part taken by her delegates on the principle that the first meeting of the Govt. at N. York would give the best possible chance for an early choice of the permanent seat, as this would do, for a preference of Trenton. As the case now stands, the Susquehanna is probably the most that can be hoped for, with no small danger of being stopped on the Delaware. Had any place South of the Delaware been obtained, the Susquehannah at least would have been secured with a favorable chance for the Potowmac.
The result of the Meeting at Harrisburg is I am told in the press & will of course be soon before the public. I am not acquainted with the particulars, or indeed with the general complexion of it. It has been said here that the meeting was so thin as to disappoint much the patrons of the scheme.

I am glad to hear that Mazzei’s book is likely to be vendible. The copies allotted for this and several other markets will not I fear be so fortunate. Yrs. Affecly.
Js. Madison Jr
